Name: Commission Regulation (EC) No 1011/2004 of 24 May 2004 on the issue of import licences for sugar and mixtures of sugar and cocoa qualifying as ACP/OCT and EC/OCT originating products in response to applications submitted in May 2004
 Type: Regulation
 Subject Matter: beverages and sugar;  economic geography;  tariff policy;  foodstuff;  executive power and public service;  international trade
 Date Published: nan

 25.5.2004 EN Official Journal of the European Union L 186/3 COMMISSION REGULATION (EC) No 1011/2004 of 24 May 2004 on the issue of import licences for sugar and mixtures of sugar and cocoa qualifying as ACP/OCT and EC/OCT originating products in response to applications submitted in May 2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (1), Having regard to Commission Regulation (EC) No 192/2002 of 31 January 2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin (2), and in particular Article 6(3) thereof, Whereas: (1) Article 6(4) of Annex III to Decision 2001/822/EC allows ACP/EC-OCT cumulation of origin in the case of products falling within Chapter 17 and tariff headings 1806 10 30 and 1806 10 90 up to an annual quantity of 28 000 tonnes of sugar. In application of Article 1(3) of Regulation (EC) No 2302/2003 of 29 December 2003 derogating from Regulation (EC) No 192/2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin (3), the quantity available for applications submitted in May 2004 is 18 667 tonnes. (2) Applications have been submitted to the national authorities in accordance with Regulation (EC) No 192/2002 for the issue of import licences for a total quantity of 74 613,612 tonnes, exceeding the available quantity. (3) Under Article 6(3) of Regulation (EC) No 192/2002, it is accordingly necessary to set the single reducing coefficient to be applied to each application submitted, HAS ADOPTED THIS REGULATION: Article 1 Import licences covered by applications submitted by 7 May 2004 under Article 6(1) of Regulation (EC) No 192/2002 shall be issued for 25,018223 % of the quantity applied for. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 314, 30.11.2001, p. 1. (2) OJ L 31, 1.2.2002, p. 55. (3) OJ L 342, 30.12.2003, p. 4.